Name: Commission Regulation (EEC) No 3330/87 of 4 November 1987 amending Regulation (EEC) No 1983/87 in respect of the period of validity of export licences issued under a special intervention measure for barley in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 11 . 87 No L 316/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3330/87 of 4 November 1987 amending Regulation (EEC) No 1983/87 in respect of the period of validity of export licences issued under a special intervention measure for barley in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 1983/87 (3) foresees a special intervention measure for barley in Spain ; Whereas it makes provision in particular for the period of validity of import licences issued ; Whereas provision should be made for a longer period of validity of licences issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (2) of Regulation (EEC) No 1983/87 is hereby replaced by the following : '2 . Export licences issued in connection with invi ­ tations to tender shall be valid from their date of issue within the meaning of paragraph 1 until the end of the fourth month thereafter.' Article 2 The period of validity provided for in Article 5 (2) of Regulation (EEC) No 1983/87 shall , on application by the parties concerned, apply to export licences issued in connection with invitations to tender from 5 November 1987 to the date of entry into force of this Regulation . Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 187, 7 . 7 . 1987, p. 9 .